Case 1:17-cv-00374-LPS Document 711 Filed 02/21/20 Page 1 of 8 PageID #: 17310




                                       February 21, 2020

VIA HAND DELIVERY & CM/ECF
The Honorable Leonard P. Stark
United States District Court
844 North King Street
Wilmington, DE 19801

       Re:     Bristol-Myers Squibb Company, et al. v. Aurobindo Pharma USA Inc., et al.
               C.A. No. 17-374-LPS (D. Del.) (Cons.)

Dear Chief Judge Stark,

        Pursuant to the Court’s November 18, 2019, Oral Order (D.I. 683), I write on behalf of
Defendants Sigmapharm Laboratories LLC, Sunshine Lake Pharma Co., Ltd. and HEC Pharm
USA Inc., and Unichem Laboratories Ltd. to enclose a paper copy of Defendants’ admitted trial
exhibits in the above-referenced matter. Also enclosed are two USB drives containing electronic
versions of Defendants’ admitted trial exhibits and the demonstrative exhibits used by
Defendants at trial. Those demonstrative exhibits are not being submitted as evidence, but are
intended solely for the convenience of the Court. Defendants are happy to provide the Court
with paper copies of the demonstrative exhibits, if the Court so desires. A table identifying the
admitted trial exhibits included on the enclosed USB drives and provided to the Court in paper
form is included on the next pages.

                                             Respectfully,

                                             John C. Phillips, Jr.

                                             JOHN C. PHILLIPS, JR. (#110)


cc:    All Counsel of Record (via email)
       Michael J. Farnan (hand delivery)
Case 1:17-cv-00374-LPS Document 711 Filed 02/21/20 Page 2 of 8 PageID #: 17311
The Honorable Leonard P. Stark                                                     Page 2 of 8
February 21, 2020


  DTX No.                                       Description

              The Discovery of Apixaban (BMS-562247), A Potent, Selective and Orally
   DTX-4      Bioavailable Coagulation Factor Xa Inhibitor, presentation prepared by Donald
              Pinto, et al.

              Memo from J. Qiao and X. Cheng to P. Lam regarding Progress Reports - Factory
   DTX-97
              Xa Inhibitors - May 2001 through December 2001

              11/29/2000 Email chain from S. Rosenfeld to P. Lam et al. regarding Factor Xa
  DTX-202
              Inhibitor Follow on Timelines

              UNITED STATES PHARMACOPEIA 28, NATIONAL FORMULARY 23
  DTX-257
              (2005), <941> X-Ray Diffraction, 2531-2515 (the "USP")

  DTX-303     U.S. Patent Application Publication No. 2007/0191306 to Munir N. Nassar et al.

              Gregory E. Amidon et al., Particle, Powder, and Compact Characterization, in
  DTX-305     Developing Solid Dosage Forms: Pharmaceutical Theory and Practice 163-86
              (Yihong Qiu et al. eds., 1st ed. 2009)

              Jennifer Carreiro & Jack Ansell, Apixaban, An Oral Direct Factor Xa Inhibitor:
  DTX-312     Awaiting the Verdict, 17(12) Expert Opinion Investigational Drugs 1937-45
              (2008)

              Section 2.9.31. Particle Size Analysis by Laser Light Diffraction, EUROPEAN
  DTX-317
              PHARMACOPOEIA 8.0. 333-36 (2010)

              FDA GUIDANCE FOR INDUSTRY, DISSOLUTION TESTING OF
  DTX-320
              IMMEDIATE RELEASE SOLID ORAL DOSAGE FORMS, CDER (Aug. 1997)

              INTERNATIONAL ORGANIZATION FOR STANDARDIZATION (ISO)
  DTX-330     13320-1 PARTICLE SIZE ANALYSIS—LASER DIFFRACTION METHODS i-
              v, 1-34 (Nov. 1, 1999)

              Russell J. Lantz, Jr. & Joseph B. Schwartz, Mixing, in 2 Pharmaceutical Dosage
  DTX-336
              Forms: Tablets, 1-71 (Herbert A. Lieberman et al. eds., 2d ed. 1990)

              Russell J. Lantz, Jr., Size Reduction, in 2 Pharmaceutical Dosage Forms: Tablets,
  DTX-337
              107-200 (Herbert A. Lieberman et al. eds., 2d ed. 1990)

  DTX-341     Alan Rawle, Basic Principles of Particle Size Analysis, Malvern Instruments

              Henk G. Merkus, Particle Size Measurements: Fundamentals, Practice, Quality
  DTX-343
              138-94 (2009)
Case 1:17-cv-00374-LPS Document 711 Filed 02/21/20 Page 3 of 8 PageID #: 17312
The Honorable Leonard P. Stark                                                      Page 3 of 8
February 21, 2020

  DTX-344     International Publication No. WO 2010/147978 to Richard G. Nause

              Donald J.P. Pinto et al., Discovery of 1-(4-Methoxyphenyl)-7-oxo-6-(4-(2-
              oxopiperidin-1-yl)phenyl)-4,5,6,7-tetrahydro-1H-pyrazolo[3,4-c]pyridine-3-
  DTX-349     carboxamide (Apixaban, BMS-562247), A Highly Potent, Selective, Efficacious,
              and Orally Bioavailable Inhibitor of Blood Coagulation Factor Xa, 50(22) J.
              MEDICINAL CHEMISTRY 5339-56 (2007)

              Boris Y. Shekunov et al., Particle Size Analysis in Pharmaceutics: Principles,
  DTX-354
              Methods and Applications, 24(2) PHARMACEUTICAL RES. 203-27 (2007)

              S. Stegemann et al., When Poor Solubility Becomes an Issue: From Early Stage to
  DTX-355
              Proof of Concept, 31 Eur. J. Pharmaceutical Sci. 249-61 (2007)

              Zhigang Sun et al., Particle Size Specifications for Solid Oral Dosage Forms: A
  DTX-356
              Regulatory Perspective, Am. Pharmaceutical Rev. (2010)

              General Notices and Requirements, in United States Pharmacopeia 28, National
  DTX-358
              Formulary 23 (2005)

  DTX-359     U.S. Patent Application Publication No. 2006/0160841 to Chenkou Wei et al.

              Lawrence X. Yu et al., Biopharmaceutics Classification System: The Scientific
  DTX-364
              Basis for Biowaiver Extensions, 19(7) Pharmaceutical Res. 921-25 (2002)

              E.L. Parrott, Compression, in 2 Pharmaceutical Dosage Forms Tablets 201
  DTX-366
              (Herbert A. Lieberman et al. ed. 1990)

              Kola and Landis, Can the pharmaceutical industry reduce attrition rates? 3
  DTX-368
              Nature Reviews/Drug Discovery, August 2004, 711-715

              Ghan and Lalla, Effect of Compressional Forces on Piroxicam Polymorphs, J.
  DTX-370
              Pharm. Pharmacol., 44, 1992, 678-681

              Amendment filed June 16, 2015 in the prosecution of U.S. Pat. App. No.
  DTX-384
              13/579,796

              Dahan et al., Prediction of Solubility and Permeability Class Membership:
  DTX-437
              Provisional BCS Classification of the World’s Top Oral Drugs, Dec. 2009

  DTX-458     Excerpt from the file history of the ’945 patent dated 11/30/2015

  DTX-502     Curriculum Vitae of Harry G. Brittain

  DTX-503     U.S. Pub. No. 2015/001836 to Shriprakash Dhar Dwivedi, et. al.

  DTX-504     Dr. Brittain’s Laboratory Notebooks and XRPD Patterns Corresponding to His
Case 1:17-cv-00374-LPS Document 711 Filed 02/21/20 Page 4 of 8 PageID #: 17313
The Honorable Leonard P. Stark                                                     Page 4 of 8
February 21, 2020
              Studies of Sunshine Lake’s Apixaban Formulations

  DTX-505     Sunshine Lake’s 34 and 36-month Testing Data

              Amendments to Sunshine Lake’s ANDA re 34 and 36-month Testing Data,
  DTX-509
              Submitted in April 2019

              Amendment to Sunshine Lake’s ANDA Submitted in May 2018, Section 3.2.P.1,
  DTX-518
              Description and Composition of the Drug Product

  DTX-526     Raw XRPD Data of Dr. Atwood - in Text Form

  DTX-545     Testing Protocol

  DTX-546     Report of Analysis

  DTX-547     Curriculum Vitae of Dr. David Apperley

  DTX-549     David Apperley, Report 1

  DTX-550     David Apperley, Report 2

  DTX-551     David Apperley, Report 3

              Peter Guerrieri & Lynne S. Taylor, Role of Salt and Excipient Properties on
  DTX-562
              Disproportionation in the Solid-State, 26 Pharm. Research 2015 (2009)

              Haichen Nie et al., Stability of Pharmaceutical Salts in Solid Oral Dosage Forms,
  DTX-563
              43 Drug Dev. & Indus. Pharm. 1215 (2017)

              P. Heinrich Stahl & Masahiro Nakano, Pharmaceutical Aspects of the Drug Salt
  DTX-567     Form, in Handbook of Pharmaceutical Salts, Properties, Selection, and Use 83,
              98 (P. Heinrich Stahl & Camille G. Wermuth eds., 2008)

  DTX-571     Curriculum Vitae of Graham Buckton

              Stephen R. Byrn, George Zogafi & Xiaoming (Sean) Chen, Solid-State Properties
  DTX-574
              of Pharmaceutical Materials

              Gregory A. Stephenson, Aktham Aburub & Timothy A. Woods, Physical
  DTX-575
              Stability of Salts of Weak Bases in the Solid-State

              Michael B. Maurin, David J.W. Grant & P. Heinrich Stahl, The Physiochemical
  DTX-576
              Background: Fundamentals of Ionic Equilibria

              Yong Chen, et al., Improving the solubility and Bioavailability of Apixaban via
  DTX-579
              Apixaban-Oxalic Acid Cocrystal, 16 Crystal Growth & Design 2923-2930 (2016)
Case 1:17-cv-00374-LPS Document 711 Filed 02/21/20 Page 5 of 8 PageID #: 17314
The Honorable Leonard P. Stark                                                     Page 5 of 8
February 21, 2020

              Jennifer Carreiro & Jack Ansell, Apixaban, an Oral Direct Factor Xa Inhibitor:
  DTX-580
              Awaiting the Verdict

              Kenechukwi Mezue et al., Novel Oral Anticoagulants in Atrial Fibrillation:
  DTX-581
              Update on Apixaban

              Yan Song et al., Relative Bioavailability of Apixaban Solution or Crushed Tablet
  DTX-582
              Formulations Administered by Mouth or Nasogastric Tube in Healthy Subjects

              Vijay V. Upreti et al., Effect of Famotidine on the Pharmacokinetics of Apixaban,
  DTX-583
              an Oral Direct Factor Xa Inhibitor

  DTX-584     Lifei Wang et al., Tissue Distribution and Elimination of [14C] Apixaban in Rats

  DTX-586     Cirriculum Vitae of Karl A. Scheidt

  DTX-590     Claim Construction Mem. Order at 5, ECF Docket No. 381

              Serajuddin, A.T.M., Salt Formation to Improve Drug Solubility, Advances Drug
  DTX-596
              Delivery Reviews, 59, 603-616 (2007)

              Remington’s Pharmaceutical Sciences (17th ed. 1985) Chapter 34, Instrumental
  DTX-597
              Methods of Analysis (p. 619-652) at p. 623-624, 627

              Secretan, P.-H. et al., A Comprehensive Study of Apixaban’s Degradation
  DTX-599     Pathways Under Stress Conditions Using Liquid Chromatography Coupled to
              Multistage Mass Spectrometry, RSC Adv., 5, 35586-35597 (2015)

  DTX-600     Section 3.2.S.7.1.6 Forced Degradation Studies, BMS-562247

  DTX-601     2009-07-09 Memorandum from Liya Tang

              Gorog, S., Chapter 1: Various Aspects of the Estimation of Impurities in Drugs,
  DTX-602     In Identification and Determination of Impurities in Drugs, Ed. Gorog, S.,
              Elsevier (2000)

              Giron D., Characeterisation of Salts of Drug Substances, J. Thermal Analysis and
  DTX-604
              Calorimetry 23, 441-457 (2003)

  DTX-620     Material Safety Data Sheet for Sodium Ethoxide, Spectrum Chemical (2006)

  DTX-629     May 14, 2008 Lam email to Zhigang re: Zhigang: A neutral compound…

  DTX-630     Section 3.2.S.1.3, BMS-562247

  DTX-631     2.3.P.2 Pharmaceutical Development, BMS-562247
Case 1:17-cv-00374-LPS Document 711 Filed 02/21/20 Page 6 of 8 PageID #: 17315
The Honorable Leonard P. Stark                                                     Page 6 of 8
February 21, 2020

  DTX-632     Factor Xa Inhibitor Backup (BMS-562247) Development Plan

  DTX-633     Antithrombotic Alliance

  DTX-634     2003-03-17 Memorandum from Tim Malloy

              Memorandum re: FIM/Synthesis Lock Strategy Document Factor Xa inhibitor
  DTX-635
              BMS-562247

  DTX-636     fXa Compound

  DTX-644     Curriculum Vitae of Dr. Robert Schurko

  DTX-645     Figures for Responsive Expert Report of Robert Schurko, Ph.D.

  DTX-647     Manufacturing Process and Process Controls

  DTX-650     Catalent Final Report

  DTX-652     Medichem, Chemical Profile for Apixaban,

  DTX-713     Curriculum Vitae of Dr Michael Zaworotko

              Harry G. Brittain, X-ray Diffraction III: Pharmaceutical Applications of X-ray
  DTX-720
              Powder Diffraction, 16(7) Spectroscopy 14-18 (July 2001)

              Ann W. Newman & G. Patrick Stahly, Form Selection of Pharmaceutical
  DTX-724     Compounds, in Handbook of Pharmaceutical Analysis (Lena Ohannesian and
              Antony J. Streeter, eds., 2002)

  DTX-728     Section 3.2.S.7.3 Stability Data, DMF # 030774

              Rafel Barbas et al., Assembling the Puzzle of Apixaban Solid Forms, 14
  DTX-729
              Molecular Pharmaceutics 1909-1916 (2018)

  DTX-743     Scan 07 (Atwood Raw Data)

  DTX-749     Scan 14 (Atwood Raw Data)

  DTX-750     Scan 15 (Atwood Raw Data)

              Mino R. Caira, Current Applications of Powder X-Ray Diffraction in Drug
  DTX-753     Discovery and Development, American Pharmaceutical Review 54-58 (Jan.-Feb.
              2014) (“Caira”).

              M. Fernanda Peyronel & Alejandro G. Marangoni, X-Ray Powder Diffractometry,
  DTX-754
              AOCS Lipid Library, http://www.lipidlibrary.aocs.org/Biochemistry (“Peyronel”)
Case 1:17-cv-00374-LPS Document 711 Filed 02/21/20 Page 7 of 8 PageID #: 17316
The Honorable Leonard P. Stark                                                     Page 7 of 8
February 21, 2020

              Kristin Lehmkemper, Long-Term Physical Stability of PVP- and PVPVA-
  DTX-764
              Amorphous Solid Dispersions, 14 Molecular Pharmaceutics 157–71 (2017)

              R. Kalaiselvan et al., Inhibition of Albendazole Crystallization in
  DTX-767     Poly(vinylpyrrolidone) Solid Molecular Dispersions, 61 Pharmazie 618-624
              (2006)

              Renu Chadha et al., Analytical Techniques Used to Characterize Drug-
  DTX-768     Polyvinylpyrrolidone Systems in Solid and Liquid States – An Overview, 65 J. Sci.
              & Indus. Research 459-469

              Unichem ANDA; Unichem response to FDA Complete Response Letter;
              Resubmission Major Complete Response Amendment Drug Substance / Drug
  DTX-942
              Product / Process / Biopharmaceutics / Bioequivalence / Labeling; submitted to
              FDA Aug. 24, 2018

              Unichem ANDA; Section 3.2.R.3.S PSD by Wet Dispersion; submitted to FDA
  DTX-943
              Aug. 24, 2018

              Unichem ANDA: Section 3.2.S.4.4 Batch Analysis; submitted to FDA Aug. 24,
  DTX-946
              2018

  DTX-964     Curriculum vitae of Randall Mark Zusman, MD, FACC

  DTX-974     FedEx Tracking Updates (Loveland Colorado)

  DTX-979     Shipping Record (DC to Columbia, Missouri)

              Bristol-Myers Squibb Pharmaceutical Research Institute, Encyclopedia of Solid
  DTX-984
              State Forms

              Sunshine Lake ANDA: Cover letter explaining new Sunshine Lake ANDA:
  DTX-994     Section 3.2.P.2, and explaining omission of the Amendment Summary, Aug.20,
              2019

              Sunshine Lake ANDA Amendments for Apixaban Tablets, 2.5 mg and 5 mg,
  DTX-995
              Aug. 2019

  DTX-996     Sunshine Lake ANDA: Section 3.2.P.2, Pharmaceutical development, Aug. 2019

  DTX-998     Curriculum vitae of Clayton Heathcock

  DTX-999     Curriculum vitae of Wayne Genck

              Exhibit 3 to Genck Rebuttal - Exhibit List and Materials Considered by Wayne
  DTX-1001
              Genck
Case 1:17-cv-00374-LPS Document 711 Filed 02/21/20 Page 8 of 8 PageID #: 17317
The Honorable Leonard P. Stark                                      Page 8 of 8
February 21, 2020

  DTX-1002    Curriculum vitae of Walter G. Chambliss
